Judge GREENE
concurring in part and dissenting in part.
While I agree with the rest of the majority’s decision, I dissent from its holding the trial court did not err in granting plaintiffs motion for summary judgment. I would vacate the entry of summary judgment and remand for trial on the issue raised in the complaint.
The court’s summary judgment order characterizes the payments due under the Agreement as “alimony.” Alimony is defined in Section 50-16.1(1) as “payment for the support and maintenance of a spouse.” N.C.G.S. Sec. 50-16.1(1) (1987) (emphasis added). However, while the relevant provision of the Agreement is titled “Alimony,” the provision specifically provides that the payments are “for the support of the wife and child” (emphasis added). This ambiguous admixture of alimony and child support requires the parties’ intention be further ascertained in order to require specific performance of defendant’s support obligations under the Agreement. This presents a question for the jury and parol evi*446dence is admissible. Hartman v. Hartman, 80 N.C. App. 452, 455, 343 S.E. 2d 11, 13 (1986).
Consequently, summary judgment was inappropriate since a genuine issue of material fact exists. I therefore respectfully dissent from the majority’s disposition of that issue.